Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of July 2, 2009, with respect to that certain
Amended and Restated Loan Agreement dated as of August 8, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among JARDEN RECEIVABLES, LLC, a Delaware limited liability
company, as “Borrower”, JARDEN CORPORATION, a Delaware corporation, as “Jarden”
or “Servicer”, THREE PILLARS FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns), as “Lender”, and SUNTRUST
ROBINSON HUMPHREY, INC., a Tennessee corporation, as “Administrator”.
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Loan Agreement.

BACKGROUND

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Amendments. The Loan Agreement is hereby amended as follows:

(a) The definitions of the terms “Business Day”, “Contractual Dilution”,
“Dilution Horizon Ratio” “Federal Funds Rate” “Interest Period”, “Liquidity
Termination Date”, “Loss Horizon Ratio”, “Scheduled Commitment Termination
Date”, “Stress Factor” “Weighted Average Credit Terms” and “Weighted Average
Credit Percentage” in Section 1.1 of the Loan Agreement are amended and restated
to read in their entirety as follows:

“Business Day” means (a) any day on which commercial banks in New York, New
York, and Atlanta, Georgia, are not authorized or required to be closed and The
Depository Trust Company of New York is open for business, (b) when determined
in connection with notices and determinations in respect of any LIBOR Loan, any
day specified in clause (a) which is also a day banks are open for business in
London, England, and (c) when determined in connection with notices and
determinations in respect of any CP Loan, any day specified in clause (a) which
is also a day on which commercial paper markets in the United States are open.

“Contractual Dilution” means, with respect to any Receivable, the applicable
Obligor’s right to receive (a) any rebate for cash payment, (b) any rebate for
volume purchases or co-op advertising programs, and (c) any credit issued for
guaranteed sale product return.

“Dilution Horizon Ratio” means, for any Calculation Period, the ratio (expressed
as a percentage) computed as of the most recent Calculation Date by dividing
(a) an amount equal to the sum of (i) Credit Sales for the Calculation Period
ending on



--------------------------------------------------------------------------------

such Calculation Date plus (ii) Credit Sales for the Calculation Period
immediately preceding the Calculation Period described in clause (i) plus
(iii) 40% of the Credit Sales for the Calculation Period immediately preceding
the Calculation Period described in clause (ii) by (b) an amount equal to the
Net Receivables Balance as of such Calculation Date.

“Federal Funds Rate” means, for any period, the per annum rate equal, for any
day during such period, to the greater of (i) the average rate per annum as
determined by the Bank at which overnight Federal funds are offered to the Bank
for such day by major banks in the interbank market, and (ii) if the Bank is
borrowing overnight federal funds from one or more members of the Federal
Reserve System that day, the average rate per annum at which such overnight
borrowings are made on that day. Each determination of the Federal Funds Rate by
the Bank shall be conclusive and binding on the Borrower except in the case of
manifest error.

“Interest Period” means:

(a) with respect to any CP Loan, (A) at all times prior to August 1, 2009,
(i) initially, the period commencing on the date of the initial funding of such
Loan by the Lender and ending on (but excluding) the next following Distribution
Date, (ii) prior to the Distribution Date occurring in August 2009, each period
commencing on (and including) the Distribution Date and ending on (but
excluding) the next following Distribution Date, and (iii) for the Distribution
Date occurring in August 2009, the period commencing on the Distribution Date
occurring in July 2009 and ending on (and including) the last day of the
calendar month; and (B) on August 1, 2009 and at all times thereafter,
(i) initially, the period commencing on the date of the initial funding of such
Loan by the Lender and ending on (and including) the last day of the calendar
month and (ii) thereafter, each period commencing on (and including) the first
day of each calendar month and ending on (and including) the last calendar day
of such month;

(b) with respect to any Base Rate Loan: (A) at all times prior to August 1,
2009, (i) initially, the period commencing on the date of the initial funding of
such Loan by any Liquidity Bank or the Bank, as the case may be, and ending on
(but excluding) the next following Distribution Date, (ii) prior to the
Distribution Date occurring in August 2009, each period commencing on (and
including) the Distribution Date and ending on (but excluding) the next
following Distribution Date, and (iii) for the Distribution Date occurring in
August 2009, the period commencing on the Distribution Date occurring in July
2009 and ending on (and including) the last day of the calendar month; and
(B) on August 1, 2009 and at all times thereafter, (i) initially, the period
commencing on the date of the initial funding of such Loan by any Liquidity Bank
or the Bank, as the case may be, and ending on (and including) the last day of
the calendar month and (ii) thereafter, each period commencing on (and
including) the first day of each calendar month and ending on (and including)
the last calendar day of such month; and

 

2



--------------------------------------------------------------------------------

(c) with respect to any LIBOR Loan, (i) initially, the period commencing on the
date of the initial funding of such Loan by any Liquidity Bank or the Bank, as
the case may be, and ending on (but excluding) the next following Distribution
Date, and (ii) thereafter, each period commencing on (and including) the
Distribution Date and ending on (but excluding) the next following Distribution
Date;

provided, however, that if any Interest Period for any Loan that commences
before the Commitment Termination Date would otherwise end on a date occurring
after such Commitment Termination Date, such Interest Period shall end on such
Commitment Termination Date and the duration of each such Interest Period that
commences on or after the Commitment Termination Date, if any, shall be of such
duration as shall be selected by the Administrator.

“Liquidity Termination Date” means the earlier to occur of (a) July 1, 2010, as
such date may be extended from time to time by the Lender’s Liquidity Banks in
accordance with the Liquidity Agreement, and (b) the occurrence of an Event of
Bankruptcy with respect to the Lender.

“Loss Horizon Ratio” means, for any Calculation Period, the ratio (expressed as
a percentage) computed as of the most recent Calculation Date by dividing
(A) the sum of (i) Credit Sales for such Calculation Period, plus (ii) Credit
Sales for the immediately preceding Calculation Period plus (iii) Credit Sales
for the second (2nd) immediately preceding Calculation Period plus (iv) the
product of (x) Credit Sales for the third (3rd) immediately preceding
Calculation Period multiplied by (y) the sum of (1) 23.3% plus (2) the Weighted
Average Credit Percentage by (B) the Net Receivables Balance as of the most
recent Calculation Date.

“Scheduled Commitment Termination Date” means July 1, 2010, as extended from
time to time by mutual agreement of the parties hereto.

“Stress Factor” means 2.25.

“Weighted Average Credit Terms” means the greater of (a) 60 and (b) the weighted
average of payment terms granted in invoices for Receivables outstandings as of
such periodic calculation date as reported by Sunbeam Products, Inc., a Delaware
corporation, The Coleman Company, Inc., a Delaware corporation, Pure Fishing,
Inc., an Iowa corporation, and Rawlings Sporting Goods Company, Inc., a Delaware
corporation.

 

3



--------------------------------------------------------------------------------

“Weighted Average Credit Percentage” means, on any date of determination, the
greater of (a) 0% and (b) the percentage determined pursuant to the following
formula:

 

                                   100%  x        

      WACT - 60      

                          30                                             

where:

WACT = the Weighted Average Credit Terms for the most recent month.

(b) The definition of the term “Aggregate Eligible Balance” in Section 1.1 of
the Loan Agreement is amended by replacing the phrase “(a) the aggregate Unpaid
Balance of all Eligible Receivables at such time minus (b) all Contractual
Dilutions” with the phrase “(a) the aggregate Unpaid Balance of all Eligible
Receivables at such time minus (b) the product of (1) all Contractual Dilutions
times, (2) 1.2”

(c) The definition of the term “Broken Funding Costs” in Section 1.1 of the Loan
Agreement is amended by:

(i) deleting the phrase “which (i) has its principal reduced on any date other
than the last day of the applicable CP Tranche Period or (ii)” in its entirety
from paragraph (a) thereof;

(ii) deleting the phrase “or CP Tranche Periods” in its entirety from paragraph
(a) thereof; and

(iii) amending and restating paragraph (b) thereof to read in its entirety as
follows:

“(b) for any CP Loan or LIBOR Loan (i) which is not prepaid following delivery
of any prepayment notice or (ii) which is prepaid without adhering to the notice
period required by Section 4.1(a), the reasonable expenses, if any, actually
incurred by the applicable the Lender following receipt of such prepayment
notice and in connection therewith, and”

(d) The definition of the term “Default Ratio” in Section 1.1 of the Loan
Agreement is amended by replacing the phrase “for Calculation Period ending 3
months” appearing therein with the phrase “for Calculation Period ending 4
months”.

(e) The definition of the term “Reserve Floor” in Section 1.1 of the Loan
Agreement is amended by replacing the phrase “16.5%, and” appearing therein with
the phrase “20%, and”.

(f) The following defined terms are inserted in Section 1.1 of the Loan
Agreement in their proper alphabetical position:

“Amendment No. 4 Date” means July 2, 2009.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan made by a Liquidity Bank at any time it bears
interest at a rate based on the Base Rate (including, without limitation, the
Default Rate).

“Four-Quarter Period” has the meaning ascribed to such term in the Jarden Credit
Agreement as the same is in effect on the Amendment No. 4 Date or as such term
(or any component term thereof) in the Jarden Credit Agreement may be amended
thereafter pursuant to an effective amendment to the Jarden Credit Agreement
executed or consented to in writing by Bank or Administrator (or any Affiliate
of Bank or Administrator) as a lender thereunder.

“Jarden Credit Agreement” means that certain Credit Agreement, dated as of
January 24, 2005, among Jarden, as the Borrower, Lenders (as defined therein),
Deutsche Bank AG New York Branch (as successor to Lehman Commercial Paper Inc.)
as administrative agent for the Lenders and the L/C Issuers (as defined
therein), Citicorp USA, Inc., as syndication agent for the Lenders and the L/C
Issuers and Bank of America, N.A., National City Bank of Indiana and Suntrust
Bank, as Co-Documentation Agents (as the same may be amended, supplemented,
restated or otherwise modified from time to time).

“Interest Coverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement as the same is in effect on the Amendment No. 4 Date or as such
term (or any component term thereof) in the Jarden Credit Agreement may be
amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by Bank or Administrator (or any
Affiliate of Bank or Administrator) as a lender thereunder.

“Mid-Monthly Report” means a report, substantially in the form of Exhibit I or
in such other form acceptable to the Administrator, prepared by the Servicer and
signed by an Authorized Officer of the Servicer.

“Total Leverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement as the same is in effect on the Amendment No. 4 Date or as such
term (or any component term thereof) in the Jarden Credit Agreement may be
amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by Bank or Administrator (or any
Affiliate of Bank or Administrator) as a lender thereunder.

(g) The definitions of the terms “CP Tranche Period” and “Maximum Facility
Limit” are deleted in their entirety from Section 1.1 of the Loan Agreement.

(h) The Loan Agreement is further amended by replacing the phrase “(New York
City time)” each time such phrase appears therein with the phrase “(Atlanta
time)”.

(i) Sections 2.1(b) and 2.1(c) of the Loan Agreement is amended and restated to
read in their entirety as follows:

“(b) [Intentionally Omitted].”

 

5



--------------------------------------------------------------------------------

“(c) [Intentionally Omitted].”

(j) Section 2.2 of the Loan Agreement is amended by deleting the following
phrase therefrom in its entirety:

“provided that, except for the week in which the initial Advance occurs, the
Borrower shall not request, and the Lender shall not make, Advances more than
once per calendar week”

(k) Section 3.2 of the Loan Agreement is amended and restated to read in its
entirety as follows:

“Section 3.2 Interest Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:

(a) on each Distribution Date prior to the Commitment Termination Date, for the
relevant Interest Period, in arrears;

(b) if requested by the Administrator, on the date of any prepayment (in whole
or in part) of principal outstanding, on the amount paid or prepaid (it being
understood that any prepayment shall be accompanied by any amounts owing under
Section 6.2);

(c) in full, on the Commitment Termination Date (whether at scheduled maturity
or upon acceleration thereof pursuant to Section 10.3); and

(d) from and after the Commitment Termination Date, upon demand.”

(l) Section 3.5 of the Loan Agreement is amended and restated to read in its
entirety as follows:

“Section 3.5 Computation of Interest and Fees. All interest on the CP Loans and
the LIBOR Loans and all Fees and Servicing Fees shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such interest, Fee or Servicing Fee
is payable over a year comprised of 360 days. All interest on the Base Rate
Loans shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest is payable over a year comprised of 365 (or, when appropriate, 366)
days.”

(m) Section 4.1(a) of the Loan Agreement is amended and restated to read in its
entirety as follows:

“(a) may, from time to time on any Business Day, make a prepayment, in whole or
in part, of the outstanding principal amount of the Advances; provided, however,
that, (i) unless otherwise consented to by the Administrator, written notice (in

 

6



--------------------------------------------------------------------------------

the form of Exhibit G) of all such voluntary prepayments shall be delivered to
the Administrator no later than 12:00 noon (Atlanta time), (A) one (1) Business
Day prior to the prepayment thereof if the amount of the prepayment is less than
25% of the Facility Limit, (B) two (2) Business Days prior to the prepayment
thereof if the amount of the prepayment is equal to or greater than 25% but less
than 50% of the Facility Limit and (C) four (4) Business Days prior to the
prepayment thereof if the amount of the prepayment is equal to or greater than
50% of the Facility Limit and (ii) unless otherwise consented to by the
Administrator, all such voluntary partial prepayments shall be in a minimum
amount of $1,000,000;”

(n) Section 4.1(e) of the Loan Agreement is amended and restated to read in its
entirety as follows:

“(e) shall, within two (2) Business Days following the Monthly Reporting Date or
following the date on which a Mid-Monthly Report is due pursuant to
Section 9.1.5(b), as the case may be, make a prepayment of the Advances in an
aggregate amount equal to the existing Borrowing Base Deficit, if any, revealed
by the related Monthly Report or the Mid-Monthly Report. Each such prepayment
shall be subject to the payment of any amounts required by Section 6.2.”

(o) Section 9.1.5(b) of the Loan Agreement is amended and restated to read in
its entirety as follows:

“(b) (A) On or before each Monthly Reporting Date, the Servicer shall prepare
and deliver to the Administrator for distribution to the Lender a Monthly Report
as of the most recent Calculation Date; and (B) (x) on or before the last
Business Day of each month, the Servicer shall prepare and deliver to the
Administrator for distribution to the Lender a Mid-Monthly Report as of the 15th
day of each month or (y) at any time that the Servicer and its Subsidiaries is
rated below “B2” by Moody’s or “B” by S&P, on or before the 5th day of each week
(or, if any such date is not a Business Day, the next succeeding Business Day),
the Servicer shall prepare and deliver to the Administrator for distribution to
the Lender a Mid-Monthly Report as of the 5th day of the preceding week.”

(p) Section 9.1.5 of the Loan Agreement is amended by relettering
Section 9.1.5(f) thereof as Section 9.1.5(g) and by inserting new
Section 9.1.5(f) therein, which shall read in its entirety as follows:

“(f) Compliance Certificate. On each date of the delivery of a Compliance
Certificate under and as defined in the Jarden Credit Agreement, the Servicer
shall furnish a copy of such Compliance Certificate to the Administrator for
distribution to the Lender.

(q) Section 10.1.2(a) of the Loan Agreement is amended and restated to read in
its entirety as follows:

“(a) (A) fail to perform or observe any covenant contained in Section 9.1.5(f)
of this Agreement and such failure shall continue for seven (7) Business Days or
(B) fail to perform or observe any covenant contained in Section 9.1.5(c) of
this Agreement,”

 

7



--------------------------------------------------------------------------------

(r) Section 10.2.3 of the Loan Agreement is amended by replacing the phrase
“pursuant to Section 4.1(d)” appearing therein with the phrase “pursuant to
Section 4.1(e)”.

(s) Section 10.2.12 of the Loan Agreement is amended and restated to read in its
entirety as follows:

“Section 10.2.12 Change of Control. (a) Sunbeam shall cease to own, directly or
indirectly, 100% of the outstanding voting stock of the Borrower or (b) a
“Change of Control” (as such term and any component term thereof) is defined in
the Jarden Credit Agreement as the same is in effect on the Amendment No. 4 Date
or as such term (or any component term thereof) in the Jarden Credit Agreement
may be amended thereafter pursuant to an effective amendment to the Jarden
Credit Agreement executed or consented to in writing by Bank or Administrator
(or any Affiliate of Bank or Administrator) as a lender thereunder) shall
occur.”

(t) Article XI of the Loan Agreement is amended by inserting therein new
Section 11.7.8, Section 11.7.9 and Section 11.7.10, which shall read in their
entirety as follows:

“Section 11.7.8. Total Leverage Ratio. The Servicer at any time permits the
Total Leverage Ratio determined as of the last day of any Four-Quarter Period of
Jarden set forth below to be greater than the ratio set forth below opposite
such Four-Quarter Period:

 

Four-Quarter Period ending:

  

Maximum Total Leverage Ratio

September 30, 2009

   4.25 to 1.00

December 31, 2009 and each Four-Quarter Period ending thereafter

   4.00 to 1.00

“Section 11.7.9. Interest Coverage Ratio. The Servicer permits the Interest
Coverage Ratio, as determined as of the last day of any Four-Quarter Period to
be less than 2.00 to 1.00.”

“Section 11.7.10. Calculation of Total Leverage Ratio and Interest Coverage
Ratio. The above Total Leverage Ratio and Interest Coverage Ratio shall be
calculated in the same manner as such ratios are required to be calculated in
accordance

 

8



--------------------------------------------------------------------------------

with the applicable terms of the Jarden Credit Agreement, as such applicable
terms are in effect on the Amendment No. 4 Date (or as such applicable terms may
be amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by Bank or Administrator (or any
Affiliate of Bank or Administrator) as a lender thereunder), including, without
limitation, (i) ascribing to the terms that are components of Total Leverage
Ratio and Interest Coverage Ratio the same meanings ascribed to them in the
Jarden Credit Agreement, (ii) using the applicable methodologies set forth in
Sections 1.03 and 1.04 of the Jarden Credit Agreement, and (iii) taking into
account any exercise of (and timing with respect to) the “Cure Right” and “Cure
Amount” (as each such term is defined in the Jarden Credit Agreement) pursuant
to and in accordance with Section 7.13(c) of the Jarden Credit Agreement, in
each case of the above clauses (i), (ii) and (iii) as such component terms, the
term “Cure Right”, “Cure Amount” and Sections of the Jarden Credit Agreement are
in effect on the Amendment No. 4 Date or as they may be amended thereafter
pursuant to an effective amendment to the Jarden Credit Agreement executed or
consented to in writing by Bank or Administrator (or any Affiliate of Bank or
Administrator) as a lender thereunder) as a lender thereunder.

(u) Article XV of the Loan Agreement is amended by inserting therein new
Section 15.17, which shall read in its entirety as follows:

“Section 15.17. Certain Tax Matters. Notwithstanding any other express or
implied agreement to the contrary, the parties agree and acknowledge that each
of them and each of their employees, representatives, and other agents may
disclose without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby)
and all materials of any kind (including opinions or other tax analyses) that
are provided to such Person relating to such tax treatment and tax structure;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the Loans and transactions contemplated by this Agreement and the
other Transaction Documents.”

(v) Exhibit G of the Loan Agreement is amended by inserting therein the phrase
“All payments to Three Pillars Funding LLC must be made by 12:00 pm Eastern Time
in order to comply with Section B(1)(a) of the DTC Operational Arrangements and
the DTC Notice (B#2078-07) dated September 11, 2007.” immediately after the
table therein.

(w) Exhibit F of the Loan Agreement is amended by replacing the phrase “3% of
the Aggregate Eligible Balance” appearing in clause (c) of the definition of the
term “Concentration Limit” therein with the phrase “4% of the Aggregate Eligible
Balance”.

 

9



--------------------------------------------------------------------------------

(x) Schedule 8.12 to the Loan Agreement is amended and restated to read in its
entirety as Schedule 8.12 to this Amendment.

(y) Exhibit I to this Amendment is attached to the Loan Agreement as Exhibit I
thereto.

2. Representations. In order to induce the Administrator and the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the
Administrator and the Lender that, after giving effect to the amendments in
Section 1 above, no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

3. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Lender, the Administrator and their respective
successors and assigns when the Administrator shall have received one or more
counterparts of this Amendment, duly executed and delivered by each of the
parties hereto.

4. Ratification. Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[signature pages begin on next page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JARDEN RECEIVABLES, LLC, AS BORROWER By:  

/s/ Richard T. Sansone

Name:   Richard T. Sansone Title:   Vice President, Sunbeam Products, Inc.
(Manager and Sole Member)

 

JARDEN CORPORATION, AS INITIAL SERVICER By:  

/s/ Richard T. Sansone

Name:   Richard T. Sansone Title:   SVP and Chief Accounting Officer

[Signature Page to Amendment No. 4 to Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, AS LENDER By:  

/s/ Karla L. Boyd

Name:   Karla L. Boyd Title:   Vice President

 

SUNTRUST ROBINSON HUMPHREY, INC., AS ADMINISTRATOR By:  

/s/ Kecia P. Howson

Name:   Kecia P. Howson Title:   Director

[Signature Page to Amendment No. 4 to Amended and Restated Loan Agreement]